Citation Nr: 0821905	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  03-28 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for a lumbar spine disorder classified as myositis 
and discogenic disease.

3.  Entitlement to a disability rating in excess of 10 
percent for hypertension prior to June 1, 2006.

4.  Entitlement to a disability rating in excess of 10 
percent for hypertension with chronic kidney disease and 
protein urea as of June 1, 2006.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to August 
1980, from December 1985 to February 1997 and from June 2004 
to May 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in San Juan, the Commonwealth of Puerto Rico.  

During the pendency of the appeal, in a November 2007 rating 
decision, the RO granted a 30 percent rating for the 
hypertension, with kidney dysfunction effective June 1, 2006.  
As that award was not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The Board has recharacterized the issues to reflect 
the staged ratings now in place for the hypertension.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Based on review of the evidence, the Board finds that a 
remand of all the issues on appeal is necessary for proper 
adjudication of this claim.  The Board notes that the veteran 
originally filed his claims for the disabilities at issue in 
August 2002 and all claims were denied in February 2003.  
While the appeal was pending, he was recalled to active duty 
and served from June 2004 to May 2006.  Records from this 
most recent period of active service are associated with the 
claims file, and he underwent a VA examination in March 2006 
while still on active duty.  However, there are no records or 
examination reports documenting his current level of 
disability for his back disorder or hypertensive disorder 
with renal failure since he was released from active service 
in May 2006.  Thus, an attempt to obtain pertinent post-
service records as well as VA examinations should be made to 
ascertain his current severity of symptomatology attributable 
to these disabilities since his most recent service.

Regarding the claimed right shoulder disorder, the Board 
notes that there are records from around March 2005 that 
document treatment for problems with his right shoulder.  
This was during his most recent deployment.  To date, no 
examination has been scheduled to address the most recent 
shoulder symptoms and to determine whether he has a current 
right shoulder disability related to service.  The Board 
notes that records of treatment for shoulder symptomatology 
in 1990 were deemed acute and transitory by the RO when it 
denied service-connection in February 2003.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  

Finally, a review of the claims file reflects that while the 
veteran has submitted copies of his service treatment 
records, it does not appear that the records were obtained 
through official channels, and do not appear complete as they 
do not include entrance and separation examinations.  An 
attempt should be made to obtain complete medical records.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with a generic notice pursuant to Dingess, supra.  
In light of the need to remand these matters for further 
development, additional notice should specifically address 
the issues on appeal.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) the 
information and evidence not of record 
needed to establish an effective date, if 
an increased rating is granted on appeal, 
as outlined by the Court in Dingess, 
supra, (2) that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

(b) The AOJ must also send the veteran a 
corrective notice addressing the service 
connection claim that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

(c) The notice regarding both the service 
connection and increased rating issues 
must also (1) inform him of what he needs 
to provide; (2) what information VA has 
or will provide; and (3) request or tell 
the veteran to provide any evidence in 
his possession that pertains to these 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  Thereafter, the AOJ should take 
appropriate steps to secure all service 
treatment records for the veteran through 
official channels including the National 
Personnel Records Center (NPRC) or any 
other appropriate source, including the 
appellant.  Any and all records obtained 
should be associated with the claims 
file.  If there are no records, the AOJ 
should so specifically find and the 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for his claimed back 
disorder, hypertension/kidney disorder 
and right shoulder disorder since his 
most recent period of service ended in 
May 2006.  All correspondence, as well as 
any treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(2007).

4.  After the completion of the above, 
the AOJ should schedule the veteran for 
VA cardiovascular-renal disorders 
examination(s), by the appropriate 
specialist(s), to determine the severity 
of the veteran's hypertension, now with 
chronic kidney disease.  The claims file 
should be made available to each examiner 
for review of the pertinent evidence 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  All indicated studies 
should be performed including studies 
that measure albumin, albuminuria, and 
kidney function in terms of blood urea 
nitrogen and creatinine levels.  After a 
review of the claims file to include all 
records and pertinent laboratory reports, 
it is requested that the examiners 
provide explicit responses to the 
following:  (a) Whether at any time prior 
to June 1, 2006 the veteran's 
hypertension was accompanied by renal 
dysfunction manifested by albumin 
constant or recurring with hyaline and 
granular casts or red blood cells; or, 
transient or slight edema. (b) Whether at 
any time, including as of the date of the 
current examination, there has been shown 
a definite decrease in kidney function, 
constant albuminuria with some edema, or 
hypertension with diastolic pressure 
predominantly 120 or more.

5.  After the completion of the above, 
the AOJ should schedule the veteran for 
VA orthopedic and neurological 
examinations, by appropriate specialists, 
to determine the severity of the 
veteran's spinal disorder(s), to include 
the nature, etiology and severity of all 
neurological manifestations of the 
service-connected spine disorder.  The 
claims file should be made available to 
each examiner for review of the pertinent 
evidence prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  After a review of the 
claims file, it is requested that the 
examiners provide explicit responses to 
the following:  

(a) The neurological examiner must 
provide an opinion as to the nature and 
etiology of all neurological 
manifestations found, to include 
extremity involvement, genitourinary and 
any other neurological involvement and 
ascertain whether any or all neurological 
findings are related to the veteran's 
service-connected spine disability.  The 
discussion should address the causes of 
the neurological manifestations to 
include whether it is at least as likely 
as not that any manifestations shown are 
related to a service-connected spine 
disorder.  The neurological examiner 
should also report whether the service-
connected spinal disability results in 
neuritis, neuralgia, or partial or 
complete paralysis of any nerve that has 
been shown to be affected by this 
disability.  The examiner should describe 
the severity of such symptomatology, as 
well as the area and function affected.  
The examiner should provide reasons and 
bases based on medical judgment and facts 
for this opinion.

(b) The orthopedic examiner should 
address the severity of the veteran's 
service-connected spine disorder by 
recording if possible, the range of 
motion in the veteran's low back observed 
on clinical evaluation and should assess 
whether the low back exhibits any 
disability to include limitation of 
motion.  In addition, the examiner should 
determine whether the veteran's low back 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
the opinion.

(c) The orthopedic examiner should 
address the severity of intervertebral 
disc syndrome, and determine whether the 
orthopedic findings are more consistent 
with findings that more closely resemble 
favorable or unfavorable ankylosis of the 
thoracolumbar or entire spine.  In doing 
so, the examiner must identify the 
specific neurological tests conducted in 
making this determination.  The examiners 
should also identify whether or not the 
veteran reported any incapacitating 
episodes associated with his back pain, 
and if so, the duration of such episodes.  
An incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

(d)  The orthopedic examiner should also 
examine the veteran's right shoulder to 
determine the nature and etiology of his 
claimed right shoulder disability.  The 
examiner should determine whether any 
right shoulder disorder is due to or 
aggravated by service.  The examiner is 
requested to review the pertinent medical 
records, examine the appellant and 
provide a written opinion as to the 
presence, etiology and onset of his 
claimed right shoulder disorder.  
Specifically the examiner(s) is requested 
to provide an opinion as to (1) whether 
the veteran has a current right shoulder 
disorder; (2) whether any diagnosed right 
shoulder disorder at least as likely as 
not began or was aggravated during any 
period(s) in service.  The examiner must 
address the findings and complaints of 
right shoulder symptoms in October 1990 
and December 1990 recorded in the service 
treatment records from his earlier 
service between December 1985 to February 
1997, as well as the treatment in March 
2005 for complaints related to his right 
shoulder during his most recent period of 
service between June 2004 and May 2006, 
in addition to any additional records 
that may be obtained prior to this 
examination.  The examiner should provide 
a comprehensive report including complete 
rationales for all conclusions reached.

6.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination without good cause may result in the denial of 
the claim. 38 C.F.R. § 3.655 (2007).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



